       Case 1:21-mj-00011-BKE Document 14 Filed 04/01/21 Page 1 of 2

                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION

,17+(0$77(52)7+(
6($5&+2),1)250$7,21                          Case No.: 1:2-mj-
$662&,$7(':,7+

MD\ELUGOLYH#JPDLOFRP
                                                 Filed Under Seal
7+$7,66725('$7
35(0,6(6&21752//('%<
*22*/(//&


                                      ORDER

      The United States has submitted an application pursuant to 18 U.S.C. §

2705(b), requesting that the Court issue an Order commanding GOOGLE LLC., an

electronic communication service provider and/or a remote computing service, not to

notify any person (including the subscribers and customers of the account(s) listed

in the search warrant of the existence of the attached search warrant for a period

not to exceed one year.

      The Court determines that there is reason to believe that notification of the

existence of the attached search warrant will seriously jeopardize the investigation

or unduly delay a trial, including by giving targets an opportunity to destroy or

tamper with evidence, change patterns of behavior, or intimidate potential

witnesses. See 18 U.S.C. § 2705(b).
        Case 1:21-mj-00011-BKE Document 14 Filed 04/01/21 Page 2 of 2

      IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that GOOGLE LLC.

shall not disclose the existence of the attached search warrant, or this Order of the Court,

to the listed subscriber or to any other person, for a period of time not exceed one year,

except that GOOGLE LLC., may disclose the attached search warrant to an attorney for

GOOGLE LLC., for the purpose of receiving legal advice.

      IT IS FURTHER ORDERED that the application and this Order are sealed

until otherwise ordered by the Court.

This VW day of 0DUFK 202.




                                                ______________________________
                                                  ________
                                                        _ _________________
                                                                         _ _____
                                                Honorable
                                                  onorable Brian K.. Epps
                                                                       Epps
                                                United States Magistrate Judge
                                                Southern District of Georgia
